382 F.2d 338
Charles C. GREEN, Carroll A. Green and Robert C. Green,infants, by Calvin C. Green and Mary O. Green,their father and mother and nextfriends, and all others of theplaintiffs, Appellants,v.COUNTY SCHOOL BOARD OF NEW KENT COUNTY, VIRGINIA et al., Appellees.
No. 10792.
United States Court of Appeals Fourth Circuit.
Argued Jan. 9, 1967.Decided June 12, 1967, Certiorari Granted Dec. 11, 1967, See88 S.Ct. 565.

S. W. Tucker, Richmond, Va., (Henry L. March, III, Willard H. Douglas, Jr., Richmond, Va., Jack Greenberg and James M. Nabrit, III, New York City, on brief) for appellants.
Frederick T Gray, Richmond, Va., (Williams, Mullen & Christian, Richmond, Va., on brief) for appellees.
Before HAYNSWORTH, Chief Judge, and SOBELOFF, BOREMAN, BRYAN, J. SPENCER BELL,* WINTER and CRAVEN, Circuit Judges, sitting en banc.
PER CURIAM:


1
The questions presented in this case are substantially the same as those we have considered and decided today in Bowman v. County School Bd. of Charles City County.1  For the reasons stated there, the rulings of the District Court merit our substantial approval, but the case is necessarily remanded for further proceedings in accordance with the District Court's order and our opinion in Bowman.


2
Remanded.



*
 Judge Bell sat as a member of the Court when the case was heard but died before it was decided


1
 4 Cir. 382 F.2d 326 (Decided this day).  The special concurring opinion of Judge Sobeloff, in which Judge Winter Joins, in Bowman is applicable to this case also